Case: 12-1630    Document: 37    Page: 1   Filed: 11/09/2012




           NOTE: This order is nonprecedential.


   mtniteb ~tate~ qcourt of ~peaI~
        for tbe jfeberaI {!Circuit

             Q. I. PRESS CONTROLS, B.V.,
                       Appellant,
                     v.
         DAVID J. KAPPOS, DIRECTOR,
    UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                         Appellee,
                           AND
                   QUAD/TECH, INC.,
                    Cross-Appellant.


                     2012-1630, -1631


    Appeal from the United States Patent and Trademark
    Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                        ORDER
    Q. 1. Press Controls, B.V. moves without opposition to
 withdraw Mark Fox Evens, Byron L. Pickard, and Jona-
 than M. Strang as counsel.
Case: 12-1630      Document: 37      Page: 2   Filed: 11/09/2012




 Q. 1. PRESS CONTROLS v. KAPPOS                             2

       Upon consideration thereof,
       IT Is ORDERED THAT:
       The motion is granted.


                                      FOR THE COURT


                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s26